Citation Nr: 1601966	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-01 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 0 percent for bilateral tinea pedis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had a period of honorable service from August 1978 to August 1981.  He received an other than honorable discharge for service from November 1981 to July 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral tinea pedis, rated 0 percent, effective May 28, 2009.  In February 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In June 2015, the case was remanded for additional development.  


FINDING OF FACT

The Veteran's bilateral tinea pedis requires topical medication; the area involved is less than 5 percent of the entire body and 0 percent of exposed areas; the skin disability is not shown to have required systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12-month period.  


CONCLUSION OF LAW

Throughout the entire appeal period, a compensable rating for bilateral tinea pedis with onychomycosis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118 Diagnostic Codes (Codes) 7813-7806 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a November 2015 supplemental SOC (SSOC) readjudicated the claim after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the February 2015 hearing, the undersigned discussed the evidence that is needed to substantiate the claim for an increased rating and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  At the hearing, the Veteran testified that he currently receives treatment for his tinea pedis at Bay Hospital in Irving, Texas.  Following the Board's June 2015 remand, the VA sent the Veteran a letter requesting releases for any records of private treatment he received for tinea pedis; the Veteran has not provided releases for such records.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A letter dated in October 2015 asked the Veteran to provide releases for VA to obtain any records of private treatment he has received for tinea pedis that are not already of record, or to obtain and submit the records himself; he has not responded.  He was afforded VA examinations in October 2009 and October 2015.  The Board finds the examination reports, cumulatively, adequate for rating purposes as they note all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected bilateral tinea pedis is currently rated 0 percent under Codes 7813-7806.  

Tinea pedis is rated as dermatophytosis.  Under Code 7813 (dermatophytosis), is to be rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.  The RO has determined that the predominant disability is akin to dermatitis (7806) and evaluated the Veteran's tinea pedis as such.  See 38 C.F.R. § 4.20.  

Under Code 7806 (dermatitis or eczema), a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest (60 percent) rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118, Code 7806.  

Although all available diagnostic codes have been considered, Codes 7800-7805 do not apply because the evidence does not show that the Veteran has scars related to his tinea pedis.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

On October 2009 VA examination, the Veteran reported that his feet get itchy, swollen, and burn.  He gets hives or lumps on the bottom of his feet and around his toes.  When he walks or stands his feet itch, and sometimes they bleed.  He indicated that he used topical Aspercreme, Lotrimin, Ibuprofen, Tinactin, Cortizone plus 10, and Benadryl itch relief to treat his tinea pedis; he was unsure of the duration of use.  He reported 200 episodes of debilitating urticaria in the past 12 months.  He also reported that the treatment he received for the urticaria did not help.  It was noted that the Veteran had not had a prescription for tinea pedis for two years.  Physical examination found dermatophytosis of both feet covering less than 5 percent of the entire body and 0 percent of exposed body area.  The diagnosis was tinea pedis.  The Veteran appeared mildly affected by the condition.  

In November 2009 statements, the Veteran asserted that he had a rash at the bottom of his feet, fungus between his toes, and a recurring case of toenail fungus that makes his feet itch all the time.  He stated that in the past 30 days the rash on the top and bottom of his feet hurt so bad that it was difficult to walk and the swelling of his feet made it difficult to fit his shoes.  

May 2014 and February 2015 private treatment records from Southwest Podiatry show complaints and treatment for onychomycosis of the toenails and athletes foot.  Physical examination found thick, yellow, cryptopyic, and deformed toenails.  It was noted that he also had tinea pedis and tinea cruris.  He was prescribed Formula 3 (antifungal), Naftin cream (antifungal), and Luzu cream (antifungal) to apply topically to his toenails.  

At the February 2015 hearing, the Veteran testified that he was currently receiving treatment for his tinea pedis from Bay Hospital in Irving, Texas.  He stated that he receives cortizone shots, most recently about two weeks ago, and anti-inflammatory medicine.  He asserted that he was taking oral medication for fungus and rashes around his waist and feet.  He reported that his tinea pedis had improved "for a second" and then worsened with toenail fungus, cuts, and blisters.  He stated that he had been prescribed a 60-day supply of medication for fungus about every six weeks.  He reported flare-ups when the fungus would "get out of control" and then it would clear up with treatment.  

On October 2015 VA examination, the Veteran reported that he has painful blistering and chaffing in his toenails.  On physical examination, he had tinea pedis consisting of postinflammatory hyperpigmentation and chaffing between the toes bilaterally.  He has treated his tinea orally with Lamisil (antifungal) and topically with antifungal spray/powder for 6 weeks or more, but not constant, during the past 12 months.  The tinea pedis covered less than 5 percent of the total body area and none of the exposed body areas.  

The Board finds that throughout the entire period for consideration a compensable rating for the Veteran's bilateral tinea pedis is not warranted.  In order for the Veteran to be entitled to a compensable (next higher 10 percent) rating, the evidence must show exposure of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  The evidence shows that the Veteran has only topical treatment for his skin disability.  As the area of involvement (feet) is less than 5 percent of the entire body and less than 5 percent of his exposed surface area, and the Veteran has never been prescribed intermittent systemic therapy, under Code 7806, a compensable degree of disability is not demonstrated.  

The Board finds that during this appeal the service-connected bilateral tinea pedis has not been compensable, so the rating cannot be "staged" because this noncompensable degree of impairment represents the greatest level of functional impairment attributable to the disability during the relevant time period.  See Fenderson, 12 Vet. App. at 119.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the Veteran's tinea pedis disability level to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  This disability does not present an exceptional disability picture.  The schedular rating assigned throughout is, therefore, adequate; referral of the claim for extraschedular consideration is not required.  

Finally, as the evidence does not suggest (nor does the Veteran allege) that his service-connected tinea pedis renders him unemployable, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

The appeal seeking a rating in excess of 0 percent for tinea pedis of the feet is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


